Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 provides a desired result but does not provide to set forth additional, further limiting recitations to the method of producing of claim 24.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-10, 13, 14, 16, 18-21, 24, and 25 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Rao et al. (US 2005/0090014), hereafter Rao.
Rao discloses ratiometric fluorescent pH sensors for non-invasive monitoring (abstract).  With regard to claim 1, Rao discloses a polymer matrix for optical sensing of pH and/or carbon dioxide comprising a fluorophore (e.g. HPTS/HTPS or pyranine as in cl. 9 referenced in Applicant’s specification and more commonly known), a positively charged counter-ion moiety (ethyltrimethyl ammonium; and as quaternary ammonium as in cl.  10) and a polymeric support (poly(2-hydroxylethyl methacrylate)-co-(meth-acrylol) wherein the counter-ion moiety is covalently bound to the polymeric support by a polymer linking body (as given by the methacryloyl moiety of the polymeric support which yields the pHEMA-METMA copolymer hydrogel, and further as in cl. 18 with one or more of a covalent bond, -O-) (pars. [0004,0010,0038,0048], figs., for example).  With 3- and/or -OH groups (and providing –O- group as in cl. 6; pars.[0010,0033], for example).  With regards to claims 3, 24, and 25 (it is further seen from the above that Rao provides for such producing steps as in cls. 24/25 coincident with the formed polymer matrix of claim 1), Rao discloses that whichever of the fluorophore or the counter-ion moiety is not covalently bound to the polymeric support by a polymer linking moiety is suspended in the polymeric support (herein, drawn to the fluorophore; see par. [0055], for example).  With regard to claim 5, the fluorophore can undergo fluorescence emission at first wavelength lambda with an intensity I, and can undergo fluorescence emission at a second wavelength lambda2 with an intensity I2 and the ratio of I1 to I2 varies dependent upon pH (par. [0010], for example).  With regard to claim 7, Rao discloses that the fluorophore comprises a species of the formula FI-A wherein R is selected from H, SO3, CO2Ra and with regard to claim 8, Rao discloses the fluorophore comprises a species of formula FI-B wherein R1, R2 is a covalent bond to the polymer linking moiety, SO3, CO2Ra as provided therein, and coincident with the disclosed HTPS/pyranine  (pars. [0033,0048], for example).  With regard to claim 13, Rao discloses that the polymeric support is gas-permeable, and the polymeric support comprise a hydrophilic polymer as in cl. 14 (pars.[0038,0053,0055] and hydrogels discussed).   With regard to claim 16, Rao discloses an alternative embodiment wherein the polymeric support comprises a hydrophobic polymer, optionally as a hydrophobic silicone-based polymer as silicone rubbers, which have pendant methacryloyl functional groups (par. [0057], for example).  With regard to claim 19, the polymer matrix also comprises water (pars. [0055,0056], for example).  With .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Singh et al. (USPN 5,408,999), hereafter Singh.
Rao has been discussed above.
Rao does not specifically disclose that the sensing region comprises a gas-permeable hydrophobic membrane which is impermeable to liquids and hydrogen ions as recited therein.
Singh discloses a fiber-optic probe for the measurement of fluid parameters, including carbon dioxide (abstract).  Singh discloses providing a hydrophobic gas permeable membrane applied on the pC02 an p02 chambers area (lines 35-41, col. 12; lines 33-40, col. 13; lines 46-51, col. 14, for example).
.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Obeid et al. (US 2009/0075321) discloses a fiber optic sensor with an analyte-permeable polymer including an optically active substance that fluoresces dependent on the concentration of the assay substance, wherein the assay substance may be oxygen, ion sensing, and the like in biological samples, which is considered relevant to Applicant’s field of endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798